



COURT OF APPEAL FOR ONTARIO

CITATION: Sterling Waterhouse Inc. v. LCM Endocrinology
    Centres

(Toronto) Ltd., 2016 ONCA 343

DATE: 20160506

DOCKET: C61473

Simmons, Gillese and Hourigan JJ.A.

BETWEEN

Sterling Waterhouse Inc.

Plaintiff (Respondent)

and

LCM
    Endocrinology Centres (Toronto) Ltd.

(formerly
    known as LMC Developments Ltd.)

and
Dr. Ronnie Aronson

Defendants (Appellant)

Leo Klug and Betsy Klug, for the appellant

John Mullen, for the respondent

Heard: May 5, 2016

On appeal from the order of Justice W.M. Matheson of the
    Superior Court of Justice, dated June 23, 2015.

APPEAL BOOK ENDORSEMENT

[1]

On a summary judgment motion, the motion judge found that the limitation
    period for Sterling Waterhouses claims had not expired and that Dr. Aronsons
    limitation defence has therefore failed.

[2]

The appellant argues that the motion judge erred in holding that the
    respondent had to have discovered the constituent elements of the tort and
    oppression claims before the limitation period began to run.  He submits that
    it was sufficient that the respondent knew that the corporate defendant had
    vacated the premises and that the respondent had consulted a lawyer and
    received advice about the possibility of bringing an action.

[3]

We do not accept the appellants submissions.

[4]

The motion judge fully considered the appellants arguments and rejected
    them.  At paragraph 45 of her reasons, she said:

As of December 14, 2010, at best, the plaintiff knew that the
    medical clinic had been closed and the rent was in default.  The plaintiff also
    had some corporate search information from its lawyer.  It did not, however, have
    information that Dr. Aronson had moved LMCs business, and especially its
    contracts with its physicians that were its main source of income, to another
    of his corporations.  Nor could that have been discovered, at that early stage
    by reasonable diligence:
e.g.
,
Fracassi v. Cascioli
, at para.
    274.  Indeed, the plaintiff is having difficulty getting information about
    those matters even now.

[5]

The motion judge therefore concluded that the limitation periods had not
    expired.

[6]

We agree with the motion judges conclusion and her reasoning.

[7]

The appeal is therefore dismissed. Costs of the appeal are to the respondent
    on a partial indemnity basis fixed in the amount of $3,164.61 inclusive of
    disbursements and applicable taxes.


